DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Status and Pending Claims 
01.	This Office Communication responds to Applicant's 2/22/2022 Response. 
Applicants' 2/22 Response follows the 9/27/2021 Office Action Communication. 
Applicant's Election
02.	Responding to the 8/27/2020 "Restriction Requirement," the 10/26/2020 "Response" elected, without traverse, GROUP II (directed to the process) and Species B (directed to FIG. 3) for prosecution on the merits. 
The Reply, did not present any argument to traverse the Restriction Requirement, but noted that the "Applicant … reserves the right to [traverse] at a later date." 
The Election was considered and found to be without traverse. See M.P.E.P. § 818.03(a). 
The Reply identified claims 1-17 as being directed to the elected invention. 

The 8/27/2020 Restriction Requirement and its finality are proper, and they are therefore maintained.
The 2/22 Response elects, with traverse, Palladium as the element of the dusting material for prosecution on the merits.
The 2/22/2022 Response traverses the 12/24/2021 Notice of Informal Response, requiring the election between Pd and Pt, contending that "examination of at least the Markush group recited in dependent claims 21 and 23 of the after-final Reply should not place a serious burden on the examination." 
In support of this contention, the  2/22 Response argues:
(1) "[M.P.E.P.] § 803.02 provides that "[i]f the member of a proper Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the member of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions." Such is the case here. 
(2) "the search would likely require mere replacement of one element with another in a search query devised for dusting upon gas exposure.
In response, with respect to argument (1), as the 2/22 Response expressly recognizes in part of argument (1), supra, M.P.E.P. § 803.02 explains that determination of serious burden is predicated upon consideration of whether "a search and examination of the entire claim" would be such. And, as the Response so properly phrased, "such is the case here." And "such is the case here" because searching for prior art and examining the resulting prior art (as to whether Pt and Pd, individually, separately are appropriate for being used 
As to the "mere replacement of one element with another in a search query," as argument (2) contends, it is noted that the 2/22 Response is silent on M.P.E.P. § 803.02's explanation that having to "employ[] different search queries" is a way to show serious burden on examination, because the mutually exclusive, different elements could result in different prior art as applicable to the different species. See page 4 of the 12/24 Office Communication.
Accordingly, as shown above, the arguments in the 12/24/2021 Response lack bases in fact in the 10/22 Office Communication and the M.P.E.P., in addition to contradicting each other. These arguments therefore are unpersuasive. 
Accordingly, the 12/24/2021 Restriction Requirement, as part of the Office Communication noting that the 10/22/2021 Response is Informal is proper, and therefore maintained, and it is now made final. 
Statutory Bases of the Prior Art Rejections
03.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or 
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
04.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Obviousness
05.	Claims 1, 4, 5, 9, 12, 14, 16, and 21-23 are rejected under 35 U.S.C. § 103 as unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2005/0201022 of a U.S. patent application for inventors Horng et al. [hereinafter "Horng"], further in view of PGPubs US 2006/0017081 of a U.S. patent application for inventors Sun et al. [hereinafter "Sun"] and U.S. Pat. No. 9,196,272 to inventors Nikolaev et al. [hereinafter "Nikolaev"].
With respect to claims 1, 12, and 21-23, Horng describes a method of fabricating a magnetoresistive device, comprising (see, for example, FIG. 1): forming an intermediate region (19); forming a magnetically free region (25) on 
Horng describes "[t]he sputtering system [to be] preferably equipped with an ultra-high vacuum," (see, for example, [0023]), "wherein all layers … are sputter deposited in [the] ultra-high vacuum system having a base pressure less than about 1.times.10.sup.-8 torr," (see, for example, claims 2 and 18).
Horng appears silent on whether air, instead of oxygen might be used. The art however well recognizes the suitability and equivalence of using air instead of oxygen for the purpose of surface treating the antiferromagnetic coupling region. See, for example, Sun, [15] the antiferromagnetic coupling layer being Ru] and [0025] teaching: "It will be appreciated that the surface modifier may comprise materials other than or in addition to oxygen, such as, for example, air, an argon (Ar)/oxygen (O.sub.2) mixture, or a nitrogen (N.sub.2)/oxygen (O.sub.2) mixture."
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2144.07 and 2144.06), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Horng to have used air instead of oxygen to form and surface treat the antiferromagnetic coupling region 14, since Sun teaches oxygen and air are suitable and equivalent gases for this purpose. 

Horng appears silent on whether to form a dusting layer on the antiferromagnetic metal layer 14. The art however well recognizes the suitability and benefit of forming a "non-continuous dusting layer between the AFM layer and the pinned layer" (see, e.g., Nikolaev, column 5, lines 26-28), using platinum (Pt) or rhodium (Rh), amongst other metal elements as the dusting layer (see, e.g., Nikolaev, column 5, lines 48-54). 
And Nikolaev teaches (see, e.g., column 5, lines 28-39) that: 
includi[ng such a] dusting layer increases the thermal stability of the [device], allowing a higher temperature anneal process; this may be due to the dusting layer inhibiting the interdiffusion between the AFM layer and the pinned layer. Further, inclusion of the dusting layer … may allow a decrease in the thickness of the AFM layer, compared to [device] stacks without a dusting layer; this is made possible by lowered destabilizing torque provide by the pinned layer. Decrease in the AFM layer thickness reduces shield-to-shield spacing (SSS) and enables narrower gap high resolution [device]. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Horng to have placed a non-continuous dusting layer on the antiferromagnetic coupling region 14, since Nikolaev teaches placing a non-continuous dusting layer on the AFM coupling layer (and between the AFM coupling layer and the pinned/fixed layer) would result in better thermal stability (and other benefits, such as narrower gap higher resolution) device. 

Therefore, absent more in the claims, the sputtering system Horng describes "remov[es] water vapor from the vacuum chamber prior to the step of treating the surface of the antiferromagnetic coupling region prior to the step of treating the surface of the antiferromagnetic coupling region," as claims 1 and 12 recite.
With respect to claims 4, 5, and 14, see Horng, [0036]-[0037], describing treating the coupling layer 14 to pressure that is less than 0.05 (and therefore less than 1) millitorrs. 
With respect to claims 9 and 16, the modification of the surface treating of the coupling layer 14 by oxygen to that of the suitable and equivalent surface treating by air (in view of Sun) results in the surface treating gas including nitrogen, as claims 9 and 16 recite. 
06.	Claims 6-8 and 15 are rejected under 35 U.S.C. § 103 as unpatentable over Horng in view of Sun and Nikolaev, as applied to claims 1 and 12, further in view of PGPUB US 2009/0121266 of a U.S. patent application for inventors Pietambaram et al. [hereinafter " Pietambaram "]. 
Horng appears silent on the duration of applying the surface modifying gas.
Sun describes using the oxygen/air surface modification at environment having a dose including about 10^-5 Torr.sec to about 10^-1 Torr.sec (see, for example, [0025] describing the dose of oxygen and air surface treating gases, at 
Although Sun appears silent on a specific time duration for applying the surface treatment/modification gas, Sun expressly recognizes the importance of making the "time … sufficiently short." And the prior art expressly well recognizes that suitable such short time durations for surface treating the AFM coupling layer include time durations less than or equal to about 10 seconds. See, for example, [0024] in Pietambaram, in a similar device structure, teaching the suitability of exposing of surface of the Ru AFM coupling layer to surface treating gas "for a short duration (5-20 seconds), … typically 10 seconds" (underlined herein for emphasis) as being suitable surface modification/treatment duration to reduce the texture of the surface of the AFM coupling layer. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Sun (or Sun further in view of Horng, or Moslehi, or Pandhumsopom) to have surface treated the AFM coupling layer to air for a time period less than or equal to about 10 second (as taught suitable by Pietambaram, at [0024]; which is the 10 seconds claims 7 and 8 and 15 recite, and is less than the 60 seconds claim 6 recites) at room temperature (as taught by Sun at [0025]; which is less than the 35 degrees C claim 8 and 15 recite). 
07.	Claims 10 and 17 are rejected under 35 U.S.C. § 103 as unpatentable over Horng in view of Sun and Nikolaev, as applied to claims 1 and 12, further in view of U.S. Pat. Nos. 3148079 and 10309722 to inventors Banks et al. [hereinafter "Banks"] and "Troxler," respectively.

		Specifically, Banks teaches using a vacuum chamber with a cold trap to absorb water vapor before treating with oxygen in forming magnetic material and thus obtain good quality magnetic material. And Troxler teaches (see, for example, column 3, lines 26-53) a cold trap being a suitable apparatus to keep "Water vapor and liquid … from [a] vacuum pump." 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the method Horng describes (as modified in view of Sun and Nikolaev) by implementing a vacuum chamber having a cold trap to absorb water vapor before treating the material being formed with oxygen as taught suitable by Ephraim and Troxler to yield good quality magnetic materials.
08.	Claims 1, 9, 12, 16, and 21-23 are rejected under 35 U.S.C. § 103 as unpatentable over Sun, further in view of any of Horng, and U.S. Patents 6051113 and 6287437 to inventors "Moslehi" and "Pandhumsopom," respectively, individually, and Nikolaev.
With respect to claims 1, 12, and 21-23, Sun describes a method of fabricating a magnetoresistive device, comprising (see, for example, FIG. 1): forming an intermediate region (32); forming a magnetically free region (34) on one side of the intermediate region (32); and forming a magnetically fixed region (38) on an opposite side of the intermediate region (32), wherein forming the magnetically fixed region includes (38): forming a first ferromagnetic region (26); forming an antiferromagnetic coupling region (28) on one side of the first ferromagnetic region (26); treating, or exposing, (as part of forming the coupling region 28) a surface of the antiferromagnetic coupling region 28 by 
Sun describes using a sputtering system (see, for example, [0014]) and describes using the oxygen or air surface modification at gas environment having a dose including 10^-5 torr.sec (see, for example, [0025]), which, therefore, requires the sputtering system to have a vacuum system having pressure much lower than 10^-6 and so capable of being at pressure down to 10^-6 torr (with the application of surface modifying gas). Such high vacuum system would remove environmental gases from the sputter system, as well as water vapor, ambient to the environment the system would be in.
Alternatively, the art well recognizes the suitability and benefit of using water vapor removing techniques in sputtering systems used in magneto-resistance forming chambers. See, for example, Horng ([0023]), teaching the suitability of using ultra-high vacuum sputtering systems to form products as in Sun. And see, for example, "Moslehi," column 11, lines 33-37, teaching the sputtering system including a controller removing contaminants such as water vapor down to very low base pressure. And see, for example, "Pandhumsopom," column 4, lines 50-58, teaching the sputtering system including the chamber being under vacuum, and evacuated to a desirable low pressure by a vacuum pump to remove undesirable impurities such as water vapor, with the ultimate chamber base pressure being less than 3x10^-7 torr, and the operating base pressure being 20 x 10^-3 Torr. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the method Sun describes by implementing the sputtering system using a high vacuum chamber/system because that is suitable 
Sun appears silent on whether to form a dusting layer on the antiferromagnetic metal layer 14. The art however well recognizes the suitability and benefit of forming a "non-continuous dusting layer between the AFM layer and the pinned layer" (see, e.g., Nikolaev, column 5, lines 26-28), using platinum (Pt) or rhodium (Rh), amongst other metal elements as the dusting layer (see, e.g., Nikolaev, column 5, lines 48-54). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Horng to have placed a non-continuous dusting layer on the antiferromagnetic coupling region 14, since Nikolaev teaches placing a non-continuous dusting layer on the AFM coupling layer (and between the AFM coupling layer and the pinned/fixed layer) would result in better thermal stability (and other benefits, such as narrower gap higher resolution) device. 
With respect to claims 9 and 16, Sun describes the gas used to treat the surface of the AFM coupling layer to be air, which, therefore, include nitrogen. See, for example, [0025]. 
09.	Claims 4-8, 14, and 15 are rejected under 35 U.S.C. § 103 as unpatentable over Sun in view of Horng or Moslehi or Pandhumsopom, and Nikolaev, as applied to claims 1 and 12, further in view of Pietambaram. 
Sun describes using the oxygen/air surface modification at environment having a dose including about 10^-5 Torr.sec to about 10^-1 Torr.sec (see, for 
Although Sun appears silent on a specific time duration for applying the surface treatment/modification gas, Sun expressly recognizes the importance of making the "time … sufficiently short." And the prior art expressly well recognizes that suitable such short time durations for surface treating the AFM coupling layer include time durations less than or equal to about 10 seconds. See, for example, [0024] in Pietambaram, in a similar device structure, teaching the suitability of exposing of surface of the Ru AFM coupling layer to surface treating gas "for a short duration (5-20 seconds), … typically 10 seconds" (underlined herein for emphasis) as being suitable surface modification/treatment duration to reduce the texture of the surface of the AFM coupling layer. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the description of Sun (or Sun further in view of Horng, or Moslehi, or Pandhumsopom) to have surface treated the AFM coupling layer to air for a time period less than or equal to about 10 second (as taught suitable by Pietambaram, at [0024]; which is the 10 seconds claims 7 and 8 and 15 recite, and is less than the 60 seconds claim 6 recites) at room temperature (as taught by Sun at [0025]; which is less than the 35 degrees C claim 8 and 15 recite), and which is less than . 
With respect to the pressure that are less than 1 mTorr and 0.05 mTorr (as claims 4 and 5 & 14 recite), the lower end of the gas dose Sun describes (10^-5 Torr.sec) requires 10 seconds of 10^-6 Torr (which is 10 seconds 
10.	Claims 10 and 17 are rejected under 35 U.S.C. § 103 as unpatentable over Sun in view of Horng or Moslehi or Pandhumsopom, and Nikolaev, as applied to claims 1 and 12, further in view of Banks and Troxler. 
		The art well recognizes the suitability, and benefit, of using a vacuum chamber with cold trap when forming magnetic material exposed to oxygen. See, for example, Banks. 
		Specifically, Banks teaches using a vacuum chamber with a cold trap to absorb water vapor before treating with oxygen in forming magnetic material and thus obtain good quality magnetic material. And Troxler teaches (see, for example, column 3, lines 26-53) a cold trap being a suitable apparatus to keep "Water vapor and liquid … from [a] vacuum pump." 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the method Horng describes (as modified in view of Sun and Nikolaev) by implementing a vacuum chamber having a cold trap to absorb water vapor before treating the material being formed with oxygen as taught suitable by Ephraim and Troxler to yield good quality magnetic materials.
Response to Arguments
11.	The arguments in the 10/22/2021 Response have been fully considered. The arguments, however, are moot in view of the new rejections (see, supra, paragraphs 5-10) showing the claims to be unpatentable.
Accordingly, rejecting the claims as being unpatentable is proper and, therefore, maintained. 
CONCLUSION
12.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814